THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

             The State, Respondent,

             v.

             Mack Seal Washington, Appellant.

             Appellate Case No. 2017-001111



                         Appeal From Charleston County
                        Roger L. Couch, Circuit Court Judge


                              Opinion No. 5773
              Heard September 16, 2019 – Filed September 16, 2020


                         REVERSED AND REMANDED


             Appellate Defender Susan Barber Hackett, of Columbia,
             for Appellant.

             Attorney General Alan McCrory Wilson and Assistant
             Attorney General Jonathan Scott Matthews, both of
             Columbia; and Solicitor Scarlett Anne Wilson, of
             Charleston, all for Respondent.


HILL, J.: Mack Seal Washington appeals his convictions for first-degree burglary,
malicious injury to property, and obtaining goods by false pretenses, arguing the trial
court erred in admitting an audio recording of certain hearsay statements a police
detective made while interrogating him. We agree this was error and reverse and
remand for a new trial.
                                  I.     FACTS

On August 21, 2015, someone broke into a Johns Island home and stole several
items, including a rifle and a Husqvarna weed eater. Police began focusing on
Washington as a suspect when his fingerprints matched a latent print found on a
washing machine at the burgled home. They later discovered that on the day of the
burglary, Washington pawned a Winchester rifle at a pawnshop in North Charleston
and a Husqvarna weed eater at a different branch of the same pawn shop.
Washington was arrested on March 23, 2016, and Detective Timothy McCauley
interviewed him the next day. After giving Washington Miranda warnings,
McCauley began the interview, which largely consisted of McCauley asking
Washington to explain how his fingerprints ended up at the crime scene and whether
he could prove his innocence.

Before trial, Washington objected to the admissibility of the audio recording of the
interview on three grounds: hearsay, improper bolstering of the State's fingerprint
expert's testimony, and that it contained improper opinion evidence. The trial court
excluded a few of McCauley's comments on bolstering grounds but admitted a
redacted version of the audio. Listening to this redacted version, the jury heard
McCauley make such comments to Washington as:
            "[C]an you explain why your fingerprints would have been
            inside the house?"
            "Were you on any kind of drugs or anything in any point
            of time back in the summer when you would have
            forgotten doing something? That might explain why you
            did it."
            "This is from the state law enforcement division where we
            send all our fingerprints . . . . It shows right here two
            fingerprints were taken. Identified as [Mack Seal]
            Washington with that specific state ID number which is
            assigned to you"
            "I'll call him [Washington's employer] up but how do you
            explain your fingerprints inside this man's house? . . .
            [T]here's no if, and, or buts about it"
             "[B]ut you can't be at work and your fingerprint be inside
            the house at the same time"
            "[T]hen how'd your fingerprint end up there?"
             "[Y]ou still have to explain why your fingerprints [are] in
             that man's house."
             "[W]ell then it still doesn't explain why your fingerprints
             are there and why you had a stolen gun, a stolen rifle.
             There was a second gun stolen, it was a pistol, which is
             why I think you're trying to put the story together of a
             person you ran into on Bees Ferry in the parking lot of
             Walmart. You're trying to put some story together to
             justify why you had access to those"
             "[Y]ou also pawned a weed eater . . . . I'm saying you
             pawned that same day, the same day you pawned that rifle
             at a different pawn shop which is what people do when
             they're trying to spread out stuff that's stolen."


In addition to McCauley's testimony, the State's case included the testimony of the
victims and the responding officer, the fingerprint evidence, and evidence relating
to pawn tickets. The jury convicted Washington on all counts.
                                 II.    HEARSAY

Detective McCauley's interrogation method may have been a proper investigative
technique, but every word he uttered during the out of court interview was
inadmissible hearsay. Any doubt about its inadmissibility was removed by State v.
Brewer, 411 S.C. 401, 768 S.E.2d 656 (2015), decided more than two years before
Washington's trial. Brewer held a detective's statements and questions in a similar
interview to be "unmistakable hearsay." 411 S.C. at 407, 768 S.E.2d at 659.
Washington's statements during the interview are not hearsay because they are
admissions of a party offered against that party. Rule 801(d)(2)(A), SCRE.
Therefore, when McCauley testified, the State could have admitted Washington's
statements by asking McCauley about them, avoiding the hearsay taint of
McCauley's statements in the recording.
At the trial, the assistant solicitor contended McCauley's statements were not hearsay
because they were not offered for their truth but to give Washington's answers
"context." There is no "context" exception to the hearsay rule. Brewer rejected this
same argument as "patently without merit," finding it had "no support in the law."
Id. Undeterred, the State recycles the argument before us, still unaccompanied by
any authority to support it. The statements were inadmissible hearsay, and we
reverse the trial court's ruling admitting them.
                             III.   BURDEN SHIFTING

As in Brewer, here there was no objection made to the recording on burden-shifting
grounds. Nevertheless, as in Brewer, Detective McCauley's repeated requests that
Washington explain why he was not guilty amounted to a "grave constitutional
error." Id. at 408, 768 S.E.2d at 659. As Justice Kittredge so well put it, "Law
enforcement's ad nauseam insistence that Brewer prove his innocence has no place
before the jury. It is chilling that we have to remind the State that an accused is
presumed innocent and that the State has the burden to prove guilt beyond a
reasonable doubt." Id.

We respect our good dissenting colleague's contention that Washington did not
adequately preserve his hearsay objection on appeal. We are convinced, though, that
Washington preserved the hearsay issue given his specific hearsay objection to the
trial court, and his extensive reliance on Brewer in his brief and at oral argument.
See Toal et al., Appellate Practice in South Carolina 75 (3d ed. 2016) ("[W]here an
issue is not specifically set out in the statement of issues, the appellate court may
nevertheless consider the issue if it is reasonably clear from appellant's arguments.").
While Washington may not have wrapped his issues up in a neat categorical box, we
do not believe he abandoned the hearsay argument on appeal or that we should not
address it. See Calhoun v. Calhoun, 339 S.C. 96, 105–06, 529 S.E.2d 14, 19–20
(2000) (holding a party did not limit claim by failing to use "transmutation" in her
statement of issues on appeal where her argument discussed and cited to authority
on transmutation); Eubank v. Eubank, 347 S.C. 367, 374 n.2, 555 S.E.2d 413, 417
(2001); cf. Rule 208(b)(1)(B), SCACR ("Ordinarily, no point will be considered
which is not set forth in the statement of the issues on appeal.") (emphasis added).

The State did not raise preservation in its brief. In fact, it spent considerable time
there and at oral argument claiming the recording is not hearsay. While we may
invoke preservation rules on our own, we should not be quick to disturb the parties'
silence. See Atlantic Coast Builders and Contractors, LLC v. Lewis, 398 S.C. 323,
333, 730 S.E.2d 282, 287 (2012) ("When the opposing party does not raise a
preservation issue on appeal, courts are not precluded from finding the issue
unpreserved if the error is clear. However, the silence of an adversary should serve
as an indication to the court of the obscurity of the purported procedural flaw.")
(Toal, C.J., concurring).
                             IV.    HARMLESS ERROR

The error was not harmless. State v. Young, 420 S.C. 608, 625, 803 S.E.2d 888, 897
(Ct. App. 2017) (providing improper admission of hearsay may be deemed harmless
if it appears beyond a reasonable doubt it did not contribute to the verdict). In
Brewer, the defendant was tried on charges related to two shootings occurring the
same night. A majority of the court found the error harmless as to the charges related
to the first shooting (which had numerous eyewitnesses to Brewer firing shots, a
photograph of Brewer at the scene with a gun, and evidence of there being only one
shooter), but not harmless as to the murder charge related to the second shooting (of
which there was only "thin, circumstantial" evidence against Brewer, and testimony
that at least two shooters were present). Brewer, 411 S.C. at 409–10, 768 S.E.2d at
660.
The prosecution's case against Washington was strong but circumstantial, led by the
fingerprint evidence. The State acknowledges fingerprint evidence alone is often
not enough to get a burglary case to a jury. See State v. Bennett, 415 S.C. 232, 781
S.E.2d 352 (2016); State v. Mitchell, 332 S.C. 619, 506 S.E.2d 523 (Ct. App. 1998).
In its brief, the State argues it was important to present the recording of McCauley's
interview of Washington because it allowed the State to bolster the fingerprint
evidence and attack Washington's alibi in detail. The State explained the recording
gave them the opportunity to do both, without which their case would have been, in
their words, "vulnerable to a directed verdict."
Washington told Detective McCauley he was working at the time of the burglary,
but the State called his employer, who testified they had no record of Washington's
attendance at work that day. The pawn tickets were incriminating, but there was
evidence the victim first described the missing rifle as a Savage, not a Winchester.
The weed eater was sold before the victim could verify its identity.
The State highlighted the recorded interview in its closing, and the jury later
interrupted its deliberations to ask for a transcript of the interview. The trial court
sent the seventeen-minute recording back to the jury room. Twenty minutes later,
the jury found Washington guilty. Under the circumstances, it appears to us that the
hearsay figured so prominently in Washington's trial that its "reverberating clang . . .
would drown all weaker sounds." Shepard v. United States, 290 U.S. 96, 104 (1933)
(Cardozo, J.). We are therefore sure erroneously admitted hearsay evidence
contributed to the jury verdict and was not harmless.
REVERSED AND REMANDED.
LOCKEMY, C.J., concurs.
KONDUROS, J., dissenting: I respectfully dissent from my learned colleagues'
opinion. While allowing Detective McCauley's statements made during his
interrogation of Washington to be presented to the jury may have constituted a
violation of State v. Brewer, 411 S.C. 401, 768 S.E.2d 656 (2015), by possibly
shifting the burden of proof, this issue is not preserved. As the majority
acknowledges, Washington's objection to the statements did not concern an alleged
burden shifting nor mention a Brewer violation. The majority points out the
objection to burden shifting in Brewer was not preserved. However, in Brewer, the
defendant objected at trial on the basis that the interrogator's statements were hearsay
and renewed this argument on appeal. Id. at 406, 768 S.E.2d at 658. The supreme
court found the "evidence was hearsay, offered for the sole purpose of proving the
truth of the matter asserted, establishing Brewer's guilt to all charges." Id. at 406-
07, 768 S.E.2d at 659.

In the present case, the majority finds, "The statements were inadmissible hearsay,
and we reverse the trial court's ruling admitting them." However, Washington's sole
issue on appeal is the inclusion of the statements shifted the burden of proof and
constituted improper opinion evidence. While the argument section of Washington's
brief includes a quote from Brewer that the statements in that case were hearsay, the
section does not include any argument that Detective McCauley's statements
constituted hearsay. The sole reference to the statements constituting hearsay is in
the facts section of Washington's brief, stating, "When the officer discussed the pawn
tickets, the officer's statements were hearsay and improperly bolstered the testimony
of the pawn shop dealers." Accordingly, I do not believe Washington has
sufficiently raised any argument regarding hearsay to this court. See State v. Jones,
392 S.C. 647, 655, 709 S.E.2d 696, 700 (Ct. App. 2011) ("[S]hort, conclusory
statements made without supporting authority are deemed abandoned on appeal and
therefore not presented for review." (quoting Glasscock, Inc. v. U.S. Fid. & Guar.
Co., 348 S.C. 76, 81, 557 S.E.2d 689, 691 (Ct. App. 2001))); id. ("An issue is also
deemed abandoned if the argument in the brief is merely conclusory." (quoting State
v. Colf, 332 S.C. 313, 322, 504 S.E.2d 360, 364 (Ct. App. 1998), aff'd as
modified, 337 S.C. 622, 525 S.E.2d 246 (2000))).

Because Washington has not raised the issue of hearsay to this court, I believe it is
not properly before us and therefore, not appropriate for us to address on appeal.
"[A]ppellate courts in this state, like well-behaved children, do not speak unless
spoken to and do not answer questions they are not asked." State v. Austin, 306 S.C.
9, 19, 409 S.E.2d 811, 817 (Ct. App. 1991) (alteration by court) (quoting Langley v.
Boyter, 284 S.C. 162, 181, 325 S.E.2d 550, 561 (Ct. App. 1984), rev'd, 286 S.C. 85,
332 S.E.2d 100 (1985), but cited with approval in Nelson v. Concrete Supply Co.,
303 S.C. 243, 399 S.E.2d 783 (1991)). "The appellants have the responsibility to
identify errors on appeal, not the [c]ourt." Kennedy v. S.C. Ret. Sys., 349 S.C. 531,
533, 564 S.E.2d 322, 323 (2001). Therefore, I disagree with the majority's reversing
Washington's convictions on this basis.

Likewise, Washington's burden shifting argument is not preserved for our
consideration. As previously discussed, Washington objected to the disputed
statements on the grounds of hearsay and improper bolstering. During the pretrial
hearing, Washington argued Detective McCauley "g[a]ve[] opinions as to the
strength of the evidence in t[he] case." Washington further argued Detective
McCauley repeatedly stated Washington's fingerprint was inside the home and noted
the defense disputed this assertion. Washington also argued the disputed statements
constituted hearsay and improper bolstering. In response, the State argued Detective
McCauley's questions were not hearsay because they were not offered for the truth
of the matter asserted and did not constitute bolstering but instead would provide
context for the responses Washington gave during the interrogation. When the State
moved at trial to admit the recording of Washington's interrogation, Washington
simply indicated he had the same objection as he did pretrial. Washington never
mentioned Brewer nor the more general argument of burden shifting.1 Therefore,
the issue was not raised to nor ruled upon by the trial court.

"The general rule of issue preservation is if an issue was not raised to and ruled upon
by the trial court, it will not be considered for the first time on appeal." State v.
Porter, 389 S.C. 27, 37, 698 S.E.2d 237, 242 (Ct. App. 2010). "Imposing this
preservation requirement is meant to enable the trial court to rule properly after it
has considered all the relevant facts, law, and arguments." Id. at 38, 698 S.E.2d at
242. "The objection should be addressed to the trial court in a sufficiently specific
manner that brings attention to the exact error. If a party fails to properly object, the
party is procedurally barred from raising the issue on appeal." State v. Johnson, 363
S.C. 53, 58-59, 609 S.E.2d 520, 523 (2005) (citation omitted). "A party need not
use the exact name of a legal doctrine in order to preserve it, but it must be clear that
the argument has been presented on that ground." State v. Dunbar, 356 S.C. 138,
142, 587 S.E.2d 691, 694 (2003). Because Washington never argued to the trial




1
 The Brewer opinion was published January 28, 2015. Washington's trial took place
over two years later on April 17-18, 2017.
court that inclusion of the statements/questions by Detective McCauley improperly
shifted the burden, I would find this issue unpreserved.

Even if the issues preserved were preserved, I believe admission of Detective
McCauley's statements constitute harmless error in light of the other overwhelming
evidence of Washington's guilt including the fingerprint evidence showing he had
been inside the dwelling, the pawn tickets showing he was in possession of the stolen
items on the day of the burglary, and his assertion of a spurious alibi. See Brewer,
411 S.C. at 408-09, 768 S.E.2d at 660 (holding the error in the admission of evidence
in regards to certain charges was harmless in view of the overwhelming evidence of
the defendant's guilt); State v. Johnson, 298 S.C. 496, 499, 381 S.E.2d 732, 733
(1989) ("The admission of improper evidence is harmless whe[n] it is merely
cumulative to other evidence."); State v. Mitchell, 286 S.C. 572, 573, 336 S.E.2d
150, 151 (1985) ("Error is harmless when it 'could not reasonably have affected the
result of the trial.'" (quoting State v. Key, 256 S.C. 90, 93, 180 S.E.2d 888, 890
(1971))).

Further, in its opening and closing statements, the State acknowledged that it bore
the entire burden to prove Washington guilty. The trial court issued similar
admonishments in its jury charge.

Therefore, I would find the trial court did not abuse its discretion in admitting
Detective McCauley's statements and would affirm Washington's convictions.